 Case: 4:21-cv-00246-DCN Doc #: 7 Filed: 04/21/21 1 of 4. PageID #: 132




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION




JULIAN ARAGON CERVANTES,et al.,                      CASE NO. 4:21 CV 246


       Plaintiffs,

V.                                                   JUDGE DONALD C. NUGENT


WARDEN MICHAEL PHILLIPS,et. al..
                                                     MEMORANDUM OPINION
                                                     AND ORDER
       Defendants.




       On January 29,2021, a Complaint was filed in this action against Warden Michael

Phillips, the U.S. Marshals, and "Core Civic and the Individual Contractors," alleging

Respondents' response to the COVID-19 crisis at the Northeast Ohio Correctional Center

("NEOCC")constituted deliberate indifference under the Eighth Amendment. See Docket # 1.

       This Court found the Complaint deficient and, on March 12,2021, ordered the purported

plaintiffs to amend their pleading. See Docket # 5("Deficiency Order"). The Court stated that

while the body ofthe Complaint suggested there are four plaintiffs in this action (Julian Aragon

Cervantes, Silvestre Martinez, Nathan Parker, and Michael Brandon Gonzalez), only three

plaintiffs are listed in the case caption and also filed applications to proceed informa pauperis
 Case: 4:21-cv-00246-DCN Doc #: 7 Filed: 04/21/21 2 of 4. PageID #: 133



(Cervantes, Martinez, and Parker).' Id. The Court ordered the parties to identify the proper

plaintiffs in the case caption, sign the pleading, and file proper applications to proceed informa

pauperis, ifthey wish to proceed informa pauperis. The Deficiency Order provided the parties

thirty(30)days in which to file their amended pleading and expressly cautioned the parties that

the case may be dismissed if they fail to comply with the Deficiency Order. Id.

       Pro se pleadings are held to less stringent standards than pleadings drafted by lawyers.

Haines v. Kerner,404 U.S. 519, 520(1972). The latitude afforded pro se litigants, however,

does not extend to compliance with readily understood orders and deadlines. See Jourdan v.

Jabe, 951 F.2d 108,110(6th Cir. 1991)(Rule 41(b)dismissal is appropriate when a pro se

plaintiff fails to comply with readily comprehended court deadlines); see also Needham v. Butler

Cty. Jail, No. l:19-CV-294,2019 U.S. Dist. LEXIS 195858, 2019 WL 5899326, at *4(S.D.

Ohio Nov. 12,2019)(warning plaintiff that his pro se status and professed health conditions do

not relieve him of his obligation to fully comply with court orders and rules of civil procedure),

report and recommendation adopted, No. 1:19CV294,2019 U.S. Dist. LEXIS 210444,2019 WL

6682155(S.D. Ohio Dec. 6,2019).

       Therefore, where a pro se plaintiff fails to comply with a district court's deficiency order,

his or her case is subject to dismissal without prejudice for want of prosecution. Erby v. Kula,

113 F. App'x 74,76(6th Cir. 2004)(finding dismissal of a § 1983 action for failure to comply

with the court's deficiency order was not an abuse of discretion where the order identified the

required documentation to proceed informa pauperis and warned that failure to comply with the

order may result in dismissal); Davis v. United States, 73 F. App'x 804, 805 (6th Cir. 2003)


 'On April 7,2021, Michael Gonzalez filed an application to proceed informa pauperis
  (Docket # 6).

                                                -2-
 Case: 4:21-cv-00246-DCN Doc #: 7 Filed: 04/21/21 3 of 4. PageID #: 134



(affirming the dismissal of prisoner civil action for want of prosecution for failure to comply with

deficiency order notifying plaintiff ofthe required documents and granting him 30 days to

comply). Gravitt v. Tyszkiewicz, 14 F.App'x 348,349(6th Cir.2001)(affirming the district

court's dismissal of a habeas corpus petition without prejudice for want of prosecution because

the petitioner failed to comply with the deficiency order).

       Here,the Court notified the parties ofthe deficiency, provided specific instructions to

cure the deficiency, granted the parties 30 days to correct the deficiency, and warned that failure

to comply may result in dismissal ofthis action without further notice. A copy of the Deficiency

Order was mailed to the individuals identified in the case caption (Cervantes, Martinez, and

Parker) at their addresses ofrecord, and there is no indication on the docket that the mailing was

returned as undeliverable. The parties, however, did not comply with the Deficiency Order, seek

an extension oftime to do so, or provide the Court with any explanation as to why they could not

comply. Additionally, this Court notes that while Cervantes, Martinez, Parker, and ultimately

Gonzalez filed applications to proceed informa pauperis(Docket ## 2-4, 6), the applications

lack a certified prisoner account statement and are therefore deficient. See 28 U.S.C. § 1915;

Savoca v. United States DOJ,N.D.Ohio No. 1:19-cv-1545,2019 U.S. Dist. LEXIS 156056, at

*2-3(Sep. 12,2019)(citing McCullough v. Fed. Bureau ofPrisons, No. 13-10282, 2013 U.S.

Dist. LEXIS 69453, 2013 WL 2147001, at *1 (E.D. Mich. May 16, 2013)("Submission of[a]

sufficient affidavit and a certified trust fund account in accordance with the statute are statutory

requirements for proceeding informa pauperis.'').

        Accordingly, this case is dismissed without prejudice for want of prosecution for failing

to comply with the Court's Deficiency Order.



                                                 -3-
Case: 4:21-cv-00246-DCN Doc #: 7 Filed: 04/21/21 4 of 4. PageID #: 135



       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

               IT IS SO ORDERED.



                                                     DONALD C. NUGMT
                                                     United States District Judge

       DATED




                                               -4-
